

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between SP Plus Corporation, a Delaware corporation (the “Company”) and G
Marc Baumann (the “Executive”), effective as of June 1, 2019 (the “Effective
Date”)


RECITALS


A.    The Company is in the business of providing an array of commercial and
residential property management services, including, operating private and
public parking facilities for itself, its subsidiaries, affiliates and others,
and as a consultant and/or manager for parking facilities operated by others
throughout the United States and Canada, providing on-street and off-street
parking enforcement, residential and commercial property management services,
security services for commercial establishments and airport and urban
transportation services (the Company and its subsidiaries and affiliates and
other Company-controlled businesses engaged in parking garage management (in
each case including their predecessor's or successor's) are referred to
hereinafter as the “Parking Companies”).


B.    Prior to the Effective Date, Executive was employed by the Company as
President and Chief Executive Officer, pursuant to that certain Amended and
Restated Employment Agreement dated November 19, 2014 (the “Prior Agreement”).


C.    In order to protect the Company’s confidential information, goodwill and
customer relationships and to induce the Executive to serve as Chief Executive
Officer of the Company, the Company desires to provide the Executive with
consideration and benefits on the terms set forth in this Agreement in exchange
for the obligations herein.


D.    The Company and the Executive desire to continue Executive’s employment
relationship with the Company, and Executive is willing to accept such
employment and perform services for the Company on the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of: (i) the foregoing premises, and (ii) the
mutual covenants and agreements herein contained, the Company and Executive
hereby covenant and agree as follows:


1.    Employment Period.


The Company shall continue to employ the Executive, and the Executive shall
continue to serve the Company, on the terms and conditions set forth in this
Agreement, beginning on the Effective Date and continuing from month to month
thereafter until the Agreement is terminated in accordance with the terms and
conditions stated herein (the “Employment Period”). Notwithstanding any such
termination, Section 6 of this Agreement shall remain in full force and effect.




1



--------------------------------------------------------------------------------




2.    Position and Duties. During the Employment Period, the Executive shall
serve as Chief Executive Officer of the Company, with the duties, authority and
responsibilities as
are commensurate with such position as are customarily associated with such
position. Executive shall hold such other positions in the Company or any of the
other Parking Companies as may be assigned to him from time to time by the Board
of Directors (the “Board”) of the Company. The Executive shall report directly
to the Board. The Executive shall not, during the term of this Agreement, engage
in any other business activities that will interfere with the Executive's
employment pursuant to this Agreement, it being agreed that the Executive may
engage in, and may retain any fees payable as a result of, speaking or writing
activities or service as a director of a non-competing company so long as such
engagements do not interfere with Executive’s employment and duties pursuant to
this Agreement. The Executive’s acceptance of any such directorship shall be
subject to prior approval of the Company’s Board provided such approval shall
not be unreasonably withheld. Executive shall discharge his duties and
responsibilities under this Agreement in accordance with the Company’s Code of
Conduct presently in effect or as amended and modified from time to time
hereafter. During the Employment Period, the Executive’s services shall be
performed primarily in Chicago, Illinois.




3.    Compensation.


(a)     Base Salary. Commencing as of the Effective Date, the Executive shall
receive base salary at the annual rate of Eight Hundred Thousand Dollars
($800,000.00) (the “Annual Base Salary”). The Annual Base Salary shall be
payable in accordance with the Company’s normal payroll practice for executives
as in effect from time to time, At no time during the Employment Period shall
the Annual Base Salary be reduced below the base salary in effect as of the
Effective Date (the “Base Minimum Salary”) except if the Executive’s duties and
responsibilities have been reduced at the Executive’s request.


(b)    Bonus. For the 2019 calendar year, and each subsequent calendar year
ending during the Employment Period, the Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”) based upon terms and conditions of an
annual bonus program established for the Executive by the Company (the “Annual
Bonus Program”). The Annual Bonus will be paid in the calendar year immediately
following the year for which it is earned, no later than March 15 of such year.
In all events, the Executive's target Annual Bonus (the “Target Annual Bonus”)
throughout the Employment Period will be not less than Eight Hundred Thousand
Dollars ($800,000.00) per calendar year, with the actual amount of the Annual
Bonus being determined in relation to the Target Annual Bonus in accordance with
the terms of the Annual Bonus Program as approved annually by the Compensation
Committee of the Board of Directors.




(c)    Equity Plan.     Executive shall be entitled to participate in the
Company’s Long Term Incentive Plan on the terms and conditions set forth in the
Long Term Incentive Plan document and any corresponding agreements governing the
issuance of equity.




(d)    Other Benefits. In addition to the foregoing, during the Employment
Period: (i) the Executive shall be entitled to participate in savings,
retirement, and fringe benefit plans,


2



--------------------------------------------------------------------------------




practices, policies and programs of the Company as in effect from time to time,
including, but not limited to the Company's 401(k) plan and the Non-Qualified
Deferred Compensation (NQDC) program on the same terms and conditions as those
applicable to peer executives; (ii) the Executive shall be entitled to four (4)
weeks of annual paid vacation, to be taken in accordance with the Company's
vacation policy as in effect from time to time; and (iii) the Executive and the
Executive's family shall be eligible for participation in, and shall receive all
benefits under group medical, disability and other welfare benefit plans,
practices, policies and programs provided by the Company, as in effect from time
to time, on the same terms and conditions as those applicable to peer
executives.


(e)    Business Expenses.    Executive shall be reimbursed by the Company for
business expenses incurred on behalf of the Parking Companies in accordance with
the policies and practices of the Company as in effect from time to time.


(f)    Insurance. In addition to the insurance benefits described in
subparagraph 3(d) above, during the Employment Period the Company agrees to pay
the annual premium on an insurance policy or policies on the life of the
Executive, which policy or policies will provide an annual cash benefit to the
Executive of at least $150,000 for a period of fifteen years beginning in the
year in which the Executive attains age sixty-five (65) (any one or more of such
policies to be referred to herein as the “Policy”). The Policy shall be owned by
and entered into in the name of the Executive, and the Company shall have no
right to any proceeds from or any other ownership interest in the Policy. The
Company further agrees that in the event of a termination of the Executive’s
employment for any reason other than Cause or the Executive’s voluntary
termination of employment without Good Reason, it shall continue to pay the
annual premium on the Policy until the earlier of (i) the Executive’s death or
(ii) the date the Executive attains age sixty-five (65). In addition to the
Policy, the Company shall provide the Executive with life insurance above the
standard benefit package in an amount equal to $1,000,000 until the Executive
attains age 72.


4.    Termination of Employment.


(a)     Death or Disability. In the event of the Executive's death during the
Employment Period, the Executive's employment with the Company shall terminate
automatically. The Company, in its discretion, shall have the right to terminate
the Executive's employment because of the Executive's Disability during the
Employment Period. For purposes of this Agreement, "Disability" shall mean the
absence of the Executive from the Executive's duties with the Company on a
full-time basis for 180 consecutive business days, or for periods aggregating
180 business days in any period of twelve months, as a result of incapacity due
to mental or physical illness or injury which is determined to be total and
permanent by a physician selected by the Company or its insurers. A termination
of the Executive's employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the "Disability
Effective Date"), unless the Executive returns to full-time performance of the
Executive's duties before the Disability Effective Date.


(b)    By the Company. In addition to termination for Disability, the Company
may terminate the Executive's employment during the Employment Period for Cause
or without Cause. "Cause" means:




3



--------------------------------------------------------------------------------




(i)    the continued and willful or deliberate failure of the Executive to
substantially perform the Executive’s duties, or to comply with the Executive’s
obligations, under this Agreement (other than as a result of physical or mental
illness or injury); or


(ii)    illegal acts or gross misconduct by the Executive, in either case that
is willful and results in material damage to the business or reputation of the
Company.


Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph 4(b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.


(c)    Voluntarily by the Executive. The Executive may terminate his employment
by giving written notice thereof to the Company, provided, however, that if
Executive terminates his employment for Good Reason, such termination shall not
be considered a voluntary termination by Executive and Executive shall be
treated as if he had been terminated by the Company pursuant to paragraph 5(a)
below. "Good Reason" means any of the following:


(i)    a reduction in the Executive’s Annual Base Salary, which is not
accompanied by a similar reduction in annual base salaries of similarly situated
executives of the Company (provided, however, that in no event shall the
Executive’s Annual Base Salary be reduced to less than the Base Minimum Salary
unless permitted by paragraph 3(a) above); or


(ii)    a reduction in the Executive’s Target Annual Bonus;


(iii)    a breach by the Company of this Agreement (including without limitation
the provisions of paragraph 2 and paragraphs 3(a) and (b) above) after Executive
has given to the Company advance written notice of, and a reasonable opportunity
to cure, any such breach; or
(iv) the Company’s requirement that the Executive relocate his principal place
of business outside of the greater Chicago metropolitan area.        


(d)    Date of Termination. The "Date of Termination" means the date of the
Executive's death, the Disability Effective Date, the date on which the
termination of the Executive's employment by the Company for Cause, as set forth
in notice from the Company, is effective, the date that notice of termination is
provided to the Executive from Company of a termination of the Executive's
employment by the Company other than for Cause or Disability, or the date on
which the Executive gives the Company notice of termination of employment, as
the case may be.


5.    Obligations of the Company upon Termination.


The Executive shall receive accrued but unpaid vacation pay through the Date of
Termination. The Company agrees to compensate the Executive under certain
terminating events as is described in paragraph 5(a), (b), (c) and (d) as
consideration for the representations, restrictions and obligations contained in
paragraph 6. Nothing in this Agreement shall affect or diminish any party’s
rights and/ or obligations under the Company’s Long Term Incentive Plan (“LTIP”)
and/or Performance Share Award Agreements (“PSU”) or Restricted Stock Unit Award
agreements pertaining to the LTIP program (hereinafter collectively referred to
as “Equity Awards”).


4



--------------------------------------------------------------------------------






(a) By the Company without cause or by the Executive with Good Reason


(1) If on or before December 31, 2023, the Company terminates the Executive's
employment, other than for Cause, or if the Executive terminates his employment
with Good Reason, the Company shall, subject to and conditioned upon the
Executives agreement to strictly comply with all the terms set forth in
paragraph 6 of this Agreement:


(i)     continue to pay the Executive's Annual Base Salary and Target Annual
Bonus as in effect immediately before the Date of Termination over a period of
24 months [e.g., $800,000 (base salary) plus $800,000 (target annual bonus) =
$1,600,000/ 12= $133,333.33 per month and multiplied by 24 = $3,200,000 ( total
payment over 24 months)],


(ii)     pay any earned and unpaid Annual Bonus for the calendar year ending
prior to the Date of Termination; and,


(iii) continue to provide for a period eighteen (18) months from the Date of
Termination welfare benefits to the Executive and/or the Executive’s family at
least as favorable as those that would have been provided to them under clause
(d) (iii) of Section 3 of this Agreement until the end of eighteen (18) months
from the Date of Termination; provided, that during any periods when the
Executive is eligible to receive such benefits under another employer-provided
plan, the benefits provided by the Company under this Section 5(a) may be made
secondary to those provided under such other plan, and


(iv) pay when vested amounts due under outstanding Equity Awards.


(2) If, after December 31, 2023, the Company terminates the Executive’s
employment other than for Cause or if Executive terminates his employment with
Good Reason, the Company shall pay the Executive (i) the Annual Base Salary
through the Date of Termination, (ii) the Annual Bonus for any calendar year
ended prior to the Date of Termination, and (iii) any other vested benefits to
which the Executive is entitled, in each case to the extent not yet paid,
including but not limited to accrued but unpaid vacation pay and the Company
shall have no further obligations to the Executive under this Agreement except
to the extent the Executive has outstanding Equity Awards that will vest on the
Date of Termination or at a later date.


(b) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, the Company shall make, within
thirty (30) days after the Date of Termination, a lump-sum cash payment to the
Executive's estate equal to the sum of (i) the Executive's Annual Base Salary
through the end of the calendar month in which death occurs, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Bonus for services rendered in the year of death up to the
Date of Termination, (iii) any accrued but unpaid vacation pay through the end
of the calendar month in which death occurs, and (iv) any other vested benefits
to which the Executive is entitled, including but not limited to outstanding
Equity Awards that will vest on the Date of Termination or at a later date, in
each case to the extent not yet paid, except for any death benefit, in which
case the death benefit shall be paid to Executive’s estate within seven (7) days
following receipt of any such death benefit by the Company from the insurer.


5



--------------------------------------------------------------------------------






(c)    Disability. In the event the Executive's employment is terminated by
reason of the Executive's Disability during the Employment Period in accordance
with paragraph 4(a) hereof, the Company shall pay to the Executive or the
Executive's legal representative, as applicable, for eighteen months (i) the
Executive's Annual Base Salary at the rate in effect immediately preceding the
Date of Termination, provided that any such payments made to the Executive shall
be reduced by the sum of the amounts, if any, payable to the Executive under any
disability benefit plans of the Company or under the Social Security disability
insurance program, (ii) any earned and unpaid Annual Bonus for any calendar year
ended prior to the Date of Termination and a pro-rata Target Bonus for services
rendered in the calendar year in which the Date of Termination occurs, and (iii)
any other vested benefits, including but not limited to outstanding Equity
Awards that will vest on the Date of Termination or at a later date, to which
the Executive is entitled, in each case to the extent not yet paid, including,
but not limited to accrued but unpaid vacation pay. The Annual Base Salary and
bonus payments to be made under this paragraph 5(c) shall be made as and when
such amounts would be paid in accordance with paragraphs 3(a) and (b) above.


(d)     Cause; Voluntary Termination: If the Executive's employment is
terminated by the Company for Cause or the Executive voluntarily terminates his
employment during the Employment Period (other than for “Good Reason”), the
Company shall pay the Executive (i) the Annual Base Salary through the Date of
Termination, (ii) the Annual Bonus for any calendar year ended prior to the Date
of Termination, and (iii) any other vested benefits to which the Executive is
entitled, in each case to the extent not yet paid, including but not limited to
accrued but unpaid vacation pay, and the Company shall have no further
obligations to the Executive under this Agreement, except in the case of
voluntary termination the Company will pay the value of outstanding Equity
Awards that will vest on the Date of Termination or a later date.




6.    Protection of Company Assets.


(a)    Trade Secret and Confidential Information. The Executive recognizes and
acknowledges that the acquisition and operation of, and the providing of
consulting services for, parking facilities is a unique enterprise and that
there are relatively few firms engaged in these businesses in the primary areas
in which the Parking Companies operate. The Executive further recognizes and
acknowledges that in exchange for his or her employment with the Parking
Companies, the Executive has been given access to and provided with and will
continue to be provided with additional confidential information and trade
secrets of the Parking Companies that constitute proprietary information that
the Parking Companies are entitled to protect, which information constitutes
special and unique assets of the Parking Companies, which is not generally
available to the public, including without limitation (i) information relating
to the Parking Companies' manner and methods of doing business, including
without limitation, strategies for negotiating leases and management agreements;
(ii) the identity of the Parking Companies' clients, customers, prospective
clients and customers, lessors and locations, and the identity of any
individuals or entities having an equity or other economic interest in any of
the Parking Companies to the extent such identity has not otherwise been
voluntarily disclosed by any of the Parking Companies; (iii) the specific
confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder; (iv) the identities of beneficiaries under land
trusts; (v) the business, developments,


6



--------------------------------------------------------------------------------




activities or systems of the Parking Companies, including without limitation any
marketing or customer service oriented programs in the development stages or not
otherwise known to the general public; (vi) information concerning the business
affairs of any individual or firm doing business with the Parking Companies;
(vii) financial data and the operating expense structure pertaining to any
parking facility owned, operated, leased or managed by the Parking Companies or
for which the Parking Companies have or are providing consulting services;
(viii) information pertaining to computer systems, including but not limited to
computer software, used in the operation of the Parking Companies; and (ix)
other confidential information and trade secrets relating to the operation of
the Company's business (the matters described in this sentence are referred to
herein as "Trade Secret and Confidential Information").


(b)    Customer Relationships. The Executive understands and acknowledges that
the Company has expended significant resources over many years to identify,
develop, and maintain its clients. The Executive additionally acknowledges that
the Company’s clients have had continuous and long-standing relationships with
the Company and that, as a result of these close, long-term relationships, the
Company possesses significant knowledge of and confidential information about
its clients and their needs. Finally, the Executive acknowledges the Executive’s
association and contact with these clients is derived solely from Executive’s
employment with the Company. The Executive further acknowledges that the Company
does business throughout the United States and that the Executive personally has
significant contact with the Company’s clients and customers solely as a result
of Executive’s relationship with the Company.


(c)    Confidentiality. With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court or
government agency of competent jurisdiction, the Executive agrees that Executive
shall during his or her employment and thereafter :


(i)    hold all Trade Secret and Confidential Information in strict confidence
and not publish or otherwise disclose any portion thereof to any person
whatsoever except with the prior written consent of the Company so long as such
Information is not generally available to the public or industry;


(ii)    use all reasonable precautions to assure that the Trade Secret and
Confidential Information are properly protected and kept from unauthorized
persons or use;


(iii)    make no use of any Trade Secret and Confidential Information except as
is required in the performance of Executive’s duties for the Company; and


(iv)    immediately upon termination of Executive’s employment with the Company,
whether voluntary or involuntary and regardless of the reason or cause, or upon
the request of the Company, promptly return to the Company all Company property
including, without limitation, any and all documents, and other things relating
to any Trade Secret and Confidential Information, all of which are and shall
remain the sole property of the Company. The term "documents" as used in the
preceding sentence shall mean all forms of written or recorded information and
shall include, without limitation, all accounts, budgets, compilations, computer
records (including, but not limited to, computer programs, software, disks,
diskettes or any other electronic or magnetic storage media), contracts,
correspondence, data, diagrams, drawings, financial statements, memoranda,
microfilm or microfiche, notes, notebooks, marketing or other


7



--------------------------------------------------------------------------------




plans, printed materials, records and reports, as well as any and all copies,
reproductions or summaries thereof.


Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after Executive’s termination of employment with the
Company, information which is generally available to the public or industry.


(d)    Assignment of Intellectual Property Rights. The Executive agrees to
assign to the Company any and all intellectual property rights including
patents, trademarks, copyright and business plans or systems developed, authored
or conceived by the Executive while so employed and relating to the business of
the Company, and the Executive agrees to cooperate with the Company's attorneys
to perfect ownership rights thereof in the Company or any one or more of the
Company. This agreement does not apply to an invention for which no equipment,
supplies, facility or Trade Secret and Confidential Information of the Company
was used and which was developed entirely on the Executive's own time, unless
(i) the invention relates either to the business of the Company or to actual or
demonstrably anticipated research or development of the Parking Companies, or
(ii) the invention results from any work performed by the Executive for the
Parking Companies.


(e)    Non-Compete. Executive agrees that while employed by the Company and for
a period of twenty-four (24) months after his Date of Termination for any
reason, Executive will not directly or indirectly without first obtaining the
express written permission of the Employer’s General Counsel, which permission
may be withheld in the Employer’s sole discretion:


(i)    conduct business with any client or customer of the Company with which
Executive had any direct contact or responsibility within the twelve months
preceding the Date of Termination or about whom Executive acquired any Trade
Secret or Confidential Information during his or her employment with the
Company; provided, however, that this subparagraph shall not prohibit Executive
from engaging in the above-described activities to the extent Executive is
employed by or rendering services to an entity that does not engage in the
parking, transportation, facility management services business or any other
businesses that the Company is then actively engaged in; or


(ii)    become employed by or render services to any competitor of the Company
whether a person, partnership, joint venture, consulting firm or other business,
if in so doing the Executive duties would involve any level of strategic
advisory, technical, sales, customer, client marketing, or other consulting
functions competitive with the Company in the parking, transportation, facility
management services business or any other businesses that the Company is then
actively engaged in;


8



--------------------------------------------------------------------------------








(f)    Non-Solicitation. The Executive agrees that while he is employed by the
Company and for a period of twenty-four (24) months after the Date of
Termination, the Executive shall not, directly or indirectly:


(i)    without first obtaining the express written permission of the Company’s
General Counsel, which permission may be withheld solely in the Company’s
discretion, directly or indirectly contact or solicit business from any client
or customer of the Company with whom the Executive had direct contact or
responsibility or about whom the Executive acquired any Trade Secret or
Confidential Information during his employment with the Company. Likewise, the
Executive shall not, without first obtaining the express written permission of
the Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any direct contact or
about whom the Executive acquired any Trade Secret or Confidential Information
during his employment with the Company or about whom the Executive has acquired
any information as a result of his employment with the Company ; provided,
however, that this subparagraph shall not prohibit Executive from engaging in
the above-described activities to the extent Executive is employed by or
rendering services to an entity that does not engage in the parking,
transportation, facility management services business or any other businesses
that the Company is then actively engaged in; or


(ii)    take any action to hire, recruit or to directly or indirectly assist in
the hiring, recruiting or solicitation for employment of any officer, employee
or representative of the Parking Companies who possesses Trade Secret and
Confidential Information of the Company.


If the Executive, after the termination of his employment hereunder, has any
question regarding the applicability of the above provisions to a potential
employment opportunity, the Executive acknowledges that it is his or her
responsibility to contact the Company so that the Company may inform the
Executive of its position with respect to such opportunity.


        
        (g)    Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of the covenants of this paragraph 6 and
agrees that the Company, or any one or more of the Parking Companies, in
addition to any other remedies available to it or them for such breach or
threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief in a court of law or through
arbitration, restraining the Executive from any actual or threatened breach of
any of the provisions of this paragraph 6. If a bond is required to be posted in
order for the Company or any one or more of the Company to secure an injunction
or other equitable remedy, the parties agree that said bond need not exceed a
nominal sum. This paragraph shall be applicable regardless of the reason for the
Executive's termination of


9



--------------------------------------------------------------------------------




employment, and independent of any alleged action or alleged breach of any
provision hereby by the Company. If at any time any of the provisions of this
paragraph 6 shall be determined to be invalid or unenforceable by reason of
being vague or unreasonable as to duration, area, scope of activity or
otherwise, then this paragraph 6 shall be considered divisible (with the other
provisions to remain in full force and effect) and the invalid or unenforceable
provisions shall become and be deemed to be immediately amended to include only
such time, area, scope of activity and other restrictions, as shall be
determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter, and the Executive expressly agrees that this
Agreement, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.


7.    Incorporation of Recitals. The Recitals set forth above are hereby
incorporated as material terms of this Agreement.


8.    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).


9.    Notices. Any notice which any party shall be required or shall desire to
serve upon the other shall be in writing and shall be delivered personally or
sent by registered or certified mail, postage prepaid, or sent by facsimile or
prepaid overnight courier, to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice):


 
In the case of Executive to:
G Marc Baumann
______________________
 
In the case of the Company to:
SP Plus Corporation
200 E. Randolph Street
Suite 7700
Chicago, Illinois 60601
Attention: General Counsel



10.    Applicable Law; Submission to Jurisdiction. This Agreement shall be
construed in accordance with the laws and decisions of the State of Illinois in
the same manner applicable to contracts made and to be performed entirely within
the State of Illinois and without regard to the conflict of law provisions
thereof. Executive and the Company agree to submit himself and itself, as
applicable, to the non-exclusive general jurisdiction of any United States
federal or Illinois state court sitting in Chicago, Illinois and appellate
courts thereof, in any legal action or proceeding relating to this Agreement or
Executive’s employment with the Company.


11.    Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive's beneficiary.


12.    Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person.


10



--------------------------------------------------------------------------------






13.    Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.


14.    Successors.


(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, "Company" shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.


15.    Entire Agreement. Except as otherwise noted herein, this Agreement,
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, either oral or in writing, if any, between the parties,
including the Executive’s employment agreement with the Company, relating to the
subject matter hereof, provided, however, that this provision shall not be
interpreted to supersede any separate equity agreements as set forth in Section
3 of this Agreement, including without limitation the Company’s Long Term
Incentive Plan, Long Term Performance Share Program, and/or any awards, grants,
or agreements relating to those plans.


16.    Acknowledgement by Executive. The Executive has read and fully
understands the terms and conditions set forth herein, has had time to reflect
on and consider the benefits and consequences of entering into this Agreement
and has had the opportunity to review the terms hereof with an attorney or other
representative, if he so chooses. The Executive has executed and delivered this
Agreement as his free and voluntary act, after having determined that the
provisions contained herein are of a material benefit to him, and that the
duties and obligations imposed on him hereunder are fair and reasonable and will
not prevent him from earning a livelihood following the Date of Termination.


17.    Compliance with Section 409A. Payments under Sections 5 and 6 shall be
paid or provided only at the time of a termination of the Executive’s employment
that constitutes a


11



--------------------------------------------------------------------------------




“separation from service” within the meaning of Section 409A of the Internal
Revenue Code (the “Code”); provided that if the Executive is a “specified
employee” as such term is defined under Section 409A of the Code, any payments
described in Section 5 or Section 6 shall be delayed for a period of six (6)
months following the Executive’s separation from service to the extent and up to
an amount necessary to ensure such payments are not subject to penalties and
interest under Section 409A of the Code, and shall thereafter be paid in full
for the duration set forth in Section 5 or Section 6.


18.    Attorneys’ Fees.  In the event of litigation in connection with or
concerning the subject matter of this Agreement, the prevailing party shall be
entitled to recover all costs and expenses of litigation incurred by it,
including without limitation attorneys’ fees.




[Signatures on Following Page]


12



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.


SP PLUS CORPORATION




By: /s/ KAREN M GARRISON
Karen M. Garrison
Chairman of the Board of Directors


                    
EXECUTIVE:




/s/ G MARC BAUMANN
G Marc Baumann






















13

